UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:00-CR-346-T-17SPF

ERSKINE DONNELL CROSS.

ORDER
This cause is before the Court on:

Dkt. 341 First Step Memorandum
Dkt. 342 Unopposed Motion for Sentence Reduction
Under the First Step Act of 2018
Defendant Erskine Donnell Cross requests a sentence reduction
under Section 404 of the First Step Act of 2018 and 18 U.S.C. Sec.
3582(c)(1)(B). Defendant Cross requests that the Court reduce his
term of imprisonment of 262 months or time served, whichever is greater,

and reduce the term of supervised release to 4 years.

On February 13, 2002, Defendant Cross was sentenced on .
Counts 1 and 5 of the Indictment to 360 months imprisonment, concurrent,
followed by a 5 year term of supervised release on Counts 1 and 5, concurrent;

fine was waived, and a special assessment of $200.00. (Dkts. 151, 158).

Count 71 charged a conspiracy to possess with intent to distribute
50 grams or more of cocaine base, in violation of 21 U.S.C. Sec. 846; Count °

5 charged distribution of 50 grams or more of cocaine base, in violation of
Case No. 8:00-CR-346-T-17SPF

21 U.S.C. Sec. 841(a)(1). (Dkt. 3). Defendant Cross proceeded to a jury trial on
Counts 1 and 5; the Government moved to dismiss Counts 3 and 6 of the
Indictment, which the Court granted. (Dkt. 119). A verdict and a special verdict .
were entered on Counts 1 and 5. (Dkts. 124, 125, 126).

At sentencing, Defendant Cross was accountable for 114.7.3 grams of
cocaine base. (Dkt. 306, p. 2). Defendant Cross’ base offense level was 32.
Defendant Cross was a career offender under U.S.S.G. Sec. 4B1.1. Defendant
Cross was 25 years old when he committed the offense, the offense of conviction
is a felony controlled substance offense, and Defendant had two prior felony
convictions for crimes of violence (CRC90-15280CFANO-A, August 8, 1991, and
CRC94-12369CFANO-A, April 10, 1995). Since the statutory maximum is life
in prison, the total offense level became 37. (Dkt. 304, p. 10).

Defendant Cross’ Criminal History Category was V on the basis of
Defendant's criminal history points, but because Defendant Cross was a

career offender, his Criminal History Category became VI. (Dkt. 30-4, pp. 15-16).

The Court determined the imprisonment range to be 360 months to
life imprisonment, the supervised release range to be 5 years, and the fine
range to be $20,000 to $8,000,000. (Dkt. 306, p. 2).

Defendant Cross asserts that his offense of conviction now falls under
21 U.S.C. Sec. 841(b)(1)(B) pursuant to the Fair Sentencing Act. Defendant’s
range of imprisonment is now 5 to 40 years, the range of supervised release
is 4 to 5 years, and the fine range is $17,500 to $4,000,000. (Dkt. 341, p. 2).
Case No. 8:00-CR-346-T-17SPF

The Court notes that Defendant Cross has not previously received

a sentence reduction pursuant to Amendments 706, 750 and/or 782.

The Government does not oppose Defendant Cross’ request for a
term of imprisonment of 262 months or time served, whichever is greater, and

a 4-year term of supervised release.

After consideration, Defendant Cross’ Unopposed Motion for

Sentence Reduction Under the First Step Act is granted. Accordingly, it is

ORDERED that Defendant Erskine Donnell Cross’ Unopposed
Motion for Sentence Reduction Under the First Step Act (Dkt. 342) is
granted. Defendant’s term of imprisonment is reduced from 360 months to
262 months or time served, whichever is greater, on Counts 1 and 5,
concurrent, and Defendant's term of supervised release is reduced from
5 years to 4 years on Counts 1 and 5, concurrent. Defendant's fine
is waived, and the special assessment fee is $200.00. All other terms
and conditions of Defendant’s prior sentence remain unchanged and are

incorporated by reference.

DONE and ORDERED in Chambers in Tampa, Florida on this 277 ply of
August, 2019. |

 

 
Case No. 8:00-CR-346-T-17SPF

Copies to:

All parties and counsel of record
U.S. Probation
